DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Saudi Arabia on 05/26/2021. It is noted, however, that applicant has not filed a certified copy of the SA121420586 application as required by 37 CFR 1.55.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include
the following reference characters not mentioned in the description: 125, 142, 170. Corrected drawing
sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference
characters in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office
action to avoid abandonment of the application. Any amended replacement drawing sheet should
include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is
being amended. Each drawing sheet submitted after the filing date of an application must be labeled in
the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required
corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 1 line 6, “while under pressure” is indefinite as it is unclear what amount of pressure is intended to be protected by this limitation. Claims 2-17 are similarly rejected as they include all limitations of Claim 1.
In Claim 1 line 14, the term “micro-cutting” is indefinite as the meaning is unclear and the specification provides no further description. 
Claim 2 recites the limitation “the hummus”. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 as written is an improper Markush claim. For a Markush claim the terminology “consisting of at least one” should be used rather than “comprising”. See MPEP § 2117. For examining purposes, Claim 7 will be interpreted as a container made of one of the listed plastics.
	Claim 11 recites the limitation “the finished food”. There is insufficient antecedent basis for this limitation in the claim.
	Claim 13 recites the limitation “the food product”. There is insufficient antecedent basis for this limitation in the claim. To improve clarity, specify which of the food product from Claim 1 is intended to be referenced in this limitation.
	Claim 15-16 recites the limitation “the cooking and blending vessel”. There is insufficient antecedent basis for this limitation in the claim. As it seems this is referring to the same vessel as “a vessel” in Claim 1 line 3, it should be written as “the vessel” to improve clarity.
	Claim 17 recites the limitation “food product” There is insufficient antecedent basis for this limitation in the claim. As in the above rejection of Claim 13, specifying which food product will improve clarity. Additionally, “the” before the limitation is required to establish antecedent basis. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Frorup et al. (U.S. Patent Pub. No. 2020/0120965 A1) in view of Hyfoma (2016) and Ooraikul (1991).
Regarding Claim 1, Frorup et al. teaches a method of making a preservative-free (seeds and liquid Pg. 1 Par. 0007; typically water Pg. 4 Par. 0028-0029) food product comprising chickpeas (processing seeds into paste-like food product Pg. 1 Par. 0007; examples of seeds include chickpeas Pg. 1 Par. 0003), said method comprising: placing chickpeas that have been previously soaked in water (pre-soaked in water Pg. 4 Par. 0042-0043) in a vessel configured to cook and blend said chickpeas (heating and mixing in same apparatus Pg. 1 Par. 0008); cooking the chickpeas in water (liquid is added, typically water Pg. 4 Par. 0028-0029) for less than one hour (less than 20 minutes Pg. 4 Par. 0030) at a temperature ranging from 110°C to 125°C (60°C-120°C Pg. 4 Par. 0030) while under pressure (steam supply Pg. 1 Par. 0014), to form cooked chickpeas; depressurizing (opening and closing valves Pg. 2 Par. 0021) and cooling the vessel to a temperature ranging from 75°C to 85°C (temperature may be adjusted Pg. 3 Par. 0032; 60°C-120°C Pg. 4 Par. 0030); adding raw ingredients to the depressurized vessel (additional food ingredients added to the seeds Pg. 3 Par. 0034) and mixing said raw ingredients with the cooked chickpeas at a temperature ranging from 75°C to 85°C to form a cooked food product (additional ingredients mixed with seeds to obtain paste-like food product Pg. 3 Par. 0034); blending and micro-cutting (mixing at second higher operational speed Pg. 3 Par. 0036) to form a finished food product having a smooth consistency (paste-like food product Pg. 3 Par. 0036) and particle size of less than 10 microns (average size less than 2mm Pg. 4 Par. 0045). 
Frorup et al. does not teach the chickpea product is fresh packed, pasteurizing the cooked food product in said vessel by holding the temperature of the vessel at approximately 75°C for a time ranging from 5 - 20 minutes; cooling the finished food product to a temperature ranging from 5°C to 10°C; transferring the finished food product that is maintained at a temperature ranging from 5°C to 10°C to a container; and vacuum sealing the container with a top sealing layer, wherein the packaged, fresh and preservative-free food product comprising chickpeas exhibits total yeast and mold counts of less than 10 CFU/g at 28 days after packaging when stored at 2°C to 8°C. 
Hyfoma, in the same field of endeavor, teaches pasteurizing the cooked food product in said vessel by holding the temperature of the vessel at approximately 75°C for a time ranging from 5 - 20 minutes (62-90°C for up to 30 minutes Par. 7; batch wise pasteurization is carried out in agitated vessel Par. 8). Further, it would have been obvious to one of ordinary skill in the art to perform the pasteurization step after adding further ingredients to protect heat sensitive ingredients from the cooking step while minimizing microbes in the final product. It would have been obvious, at the time of filing, to apply the pasteurization method of Hyfoma to the food product method of Frorup et al. One of ordinary skill in the art would have been motivated to make this modification to eliminate dangerous pathogens (Hyfoma Par. 2). 
Hyfoma does not teach the chickpea product is fresh packed, cooling the finished food product to a temperature ranging from 5°C to 10°C; transferring the finished food product that is maintained at a temperature ranging from 5°C to 10°C to a container; and vacuum sealing the container with a top sealing layer, wherein the packaged, fresh and preservative-free food product comprising chickpeas exhibits total yeast and mold counts of less than 10 CFU/g at 28 days after packaging when stored at 2°C to 8°C.
Ooraikul, in the same field of endeavor, teaches the product is fresh packed (modified atmosphere packaging fresh products Sec. 1.1 Pg. 4), cooling the finished food product to a temperature ranging from 5°C to 10°C (cooling prior to storage Sec. 7.9.3.3 Pg. 206; lowest temperatures in range of 5°C-13°C Sec. 7.9.3.3 Pg. 207); transferring the finished food product that is maintained at a temperature ranging from 5°C to 10°C to a container (pouch is filled with the product 3.2.2.1 Pg. 38); and vacuum sealing the container with a top sealing layer (vacuum pump used to evacuate chamber before sealing Sec. 3.2.2.1 Pg. 38). It would have been obvious, at the time of filing, to modify the food product method of Frorup et al. and Hyfoma with the packaging method of Ooraikul. One of ordinary skill in the art would have been motivated to make this modification to provide optimum retention of quality and inhibition of microbial growth (Ooraikul Sec. 7.8 Pg. 201).
Ooraikul does not teach wherein the packaged, fresh and preservative-free food product comprising chickpeas exhibits total yeast and mold counts of less than 10 CFU/g at 28 days after packaging when stored at 2°C to 8°C, but it does teach that the product should be stored in refrigerated storage at -1°C to 12°C (Sec. 7.8 Pg. 200) and growth of fungi and mould is inhibited within modified atmosphere packaging with CO2 concentrations above 10% (Sec. 1.1 Pg. 3, Sec. 8.1.1 Pg. 248). Further, the packaging of Frorup et al. in view of Hyfoma and Ooraikul has the same product, atmosphere, and packaging as the invention, so a person of ordinary skill in the art, at the time of filing, would expect the yeast and mold counts to be the same between both packages after 28 days of storage in 2°C to 8°C.
Regarding Claims 2-4, Ooraikul further teaches a headspace between the product and the top sealing layer (headspace surrounding MAP product Sec. 3.2.1 Pg. 34); the headspace contains a nitrogen rich atmosphere (Nitrogen as a filler gas Sec. 3.2.1 Pg. 34); and the nitrogen rich atmosphere comprises 70% N2:30% CO2 (CO2 concentrations above 10% Sec. 1.1 Pg. 3; Nitrogen used as inert gas to remove residual oxygen and dilute CO2 Sec. 2.3 Pg. 23; O2 less than 1% Sec. 7.8 Pg. 201). It would have been obvious to one of ordinary skill in the art to modify the food product of Frorup et al. and Hyfoma with the modified atmosphere packaging of Ooraikul. One of ordinary skill in the art would have been motivated to make this modification to allow for maximum extension of shelf life (Ooraikul Sec. 3.2.1 Pg. 34).
Regarding Claim 5, Ooraikul further teaches the top sealing layer comprises a plastic film chosen from low-density polyethylene (LDPE), polypropylene (PP), polyvinyl chloride (PVC), amorphous polyethylene terephthalate and polyethylene terephthalate (APET/PET), laminations and combinations thereof (selectively permeable films made of polypropylene Sec. 3.1 Pg. 31). It would have been obvious, at the time of filing, to modify the food product method of Frorup et al. and Hyfoma with the packaging method of Ooraikul. One of ordinary skill in the art would have been motivated to make this modification to provide a good barrier against CO2 and water (Ooraikul Sec. 3.1 Pg. 31).
Regarding Claim 6 and 7, Ooraikul further teaches the container comprises a food-grade plastic, specifically one of Polyethylene Terephthalate (PET); Crystallizable Polyethylene Terephthalate (CPET); Polypropylene (PP); High-density polyethylene (HOPE); Polyvinylidene Chloride (PVDC); and Polyamide/Nylon (plastic containers made from polypropylene Sec. 3.1 Pg. 28). It would have been obvious, at the time of filing, to modify the food product method of Frorup et al. and Hyfoma with the packaging method of Ooraikul. One of ordinary skill in the art would have been motivated to make this modification to provide protection against physical damage (Ooraikul Sec. 3.1 Pg. 29).
Regarding Claims 15-16, Frorup et al. further teaches the temperature of the cooking and blending vessel does not vary more than 45°C, or 35°C, until cooling (holding the seeds within the temperature range of 80-100°C Pg. 4 Par. 0030).
Regarding Claim 17, Frorup et al. further teaches the food product comprising chickpeas is hummus (hummus Pg. 1 Par. 0007).
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Frorup et al. in view of Hyfoma and Ooraikul as applied to Claim 1 above, and further in view of Wu (U.S. Patent No. 5575418).
Regarding Claims 8-9, Frorup et al., Hyfoma, and Ooraikul teach the method of Claim 1. Wu, in the same field of endeavor, teaches the container comprises natural fibers and is biodegradable and comprises a molded fiber or corrugated board article (corrugated paperboard Col. 1 lines 13-14). Further, a person of ordinary skill in the art would recognize that corrugated paperboard is biodegradable as it is made from plant material.  It would have been obvious to one of ordinary skill in the art, before the filing date, to modify the method of Frorup et al., Hyfoma, and Ooraikul with the packaging of Wu. One of ordinary skill in the art would have been motivated to make this modification to prolong storage life (Wo Col. 1 line 15). 
Regarding Claim 10, Wu further teaches the container further comprises a barrier coating (gas-permeable plastic membrane Col. 1 lines 14-15). It would have been obvious to one of ordinary skill in the art, before the filing date, to further modify the package of Deshpande with the barrier coating of Wu et al. One of ordinary skill in the art would have been motivated to make this modification to allow gas to pass through at pre-determined levels (col. 2 lines 58-59).
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable Frorup et al. in view of Hyfoma and Ooraikul as applied to Claim 1 above, and further in view of Thompson (2002).
Regarding Claims 11-12, Frorup et al., Hyfoma, and Ooraikul teach the method of claim 1. Thompson, in the same field of endeavor teaches transferring the finished food from the vessel to a holding tank and reducing the temperature of the finished food product in the holding tank from 75°C to 60°C and maintaining that temperature for 1 hour or less (forced air cooled in bins Pg. 106 Par 2, half cooling Pg. 98 par. 2). Of note, the process of cooling to below 60°C would encompass maintaining 60°C for less than 1 hour as one of ordinary skill in the art would recognize that the temperature of the product would achieve 60°C momentarily as it is cooling. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the method of Frorup et al., Hyfoma, and Ooraikul with the cooling process of Thompson. One of ordinary skill in the art would have been motivated to make this modification to avoid cooling problems associated with liner packed products (Thompson, Pg. 105 Par. 5).
Regarding Claim 13, Thompson further teaches moving the finished food product through a heat exchanger (conveyer belt Pg. 103 Par. 3; refrigeration coils Pg. 103 Par. 3) to cool the food product to 10°C (see claim 1 above). It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the method of Frorup et al., Hyfoma, and Ooraikul with the cooling process of Thompson. One of ordinary skill in the art would have been motivated to make this modification to quickly cool the product (Thompson, Pg. 103 Par. 2).
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable Frorup et al. in view of Hyfoma and Ooraikul as applied to Claim 1 above, and further in view of Amy (2019).
Regarding Claim 14, Frorup et al., Hyfoma, and Ooraikul teach the limitations of Claim 1. Though Frorup et al.  teaches the chickpeas beig soaked, it teaches a shorter amount of soaking time with longer cooking/mixing (Pg. 4 par. 0042). Amy, in the same field of endeavor, teaches the chickpeas are soaked in water for 8 to 16 hours prior to being added to the vessel for cooking (place chickpeas and water in container for 8-16 hours, step 1, Pg. 13). It would have been obvious, at the time of filing, to modify the method of Frorup et al., Hyfoma, and Ooraikul with the soaking time of Amy. One of ordinary skill in the art would have been motivated to make this modification to make soft and creamy chickpeas (Amy Pg. 13).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 (in particular Claim 1) of the instant application are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-21 (in particular Claim 12) of copending Application No. 17/331069 in view of Ooraikul.
The copending application teaches a method of making a fresh packed, preservative-free food product comprising chickpeas, said method comprising: placing chickpeas that have been previously soaked in water in a vessel configured to cook and blend said chickpeas; cooking the chickpeas in water for less than one hour at a temperature ranging from 110°C to 125°C while under pressure, to form cooked chickpeas; depressurizing and cooling the vessel to a temperature ranging from 75°C to 85°C; adding raw ingredients to the depressurized vessel and mixing said raw ingredients with the cooked chickpeas at a temperature ranging from 75°C to 85°C to form a cooked food product; pasteurizing the cooked food product in said vessel by holding the temperature of the vessel at approximately 75°C for a time ranging from 5 - 20 minutes; blending and micro-cutting the pasteurized cooked food product to form a finished food product having a smooth consistency and particle size of less than 10 microns; cooling the finished food product to a temperature ranging from 5°C to 10°C; transferring the finished food product that is maintained at a temperature ranging from 5°C to 10°C to a container; sealing the container with a top sealing layer, wherein the packaged, fresh and preservative-free food product comprising chickpeas exhibits total yeast and mold counts of less than 10 CFU/g at 28 days after packaging when stored at 2°C to 8°C. It does not teach vacuum sealing the container.
Ooraikul teaches vacuum sealing the container (vacuum pump used to evacuate chamber before sealing Sec. 3.2.2.1 Pg. 38). It would have been obvious to modify the method of the copending application with the vacuum sealing method of Ooraikul. One of ordinary skill in the art would have been motivated to make this modification to provide optimum retention of quality and inhibition of microbial growth (Ooraikul Sec. 7.8 Pg. 201).
This is a provisional nonstatutory double patenting rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL M MILLER whose telephone number is (571)272-7857. The examiner can normally be reached Monday - Thursday 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 5712703475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIEL M MILLER/Examiner, Art Unit 1792                                                                                                                                                                                                        							/DREW E BECKER/                                                                                                     Primary Examiner, Art Unit 1792